Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 26, 2016

                                        No. 04-16-00172-CV

                                    Susan Lori WIEDENFELD,
                                            Appellant

                                                  v.

                                   Charles Alan MARKGRAF,
                                            Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-12374
                        Honorable Cathleen M. Stryker, Judge Presiding


                                           ORDER
       Appellant filed a motion requesting this court to compel the trial court to file Findings of
Fact and Conclusions of Law.

        “[A] party may request the court to state in writing its findings of fact and conclusions of
law.” TEX. R. CIV. P. 296. “Such a request shall be entitled ‘Request for Findings of Fact and
Conclusions of Law’ and shall be filed within twenty days after judgment is signed.” Id. If the
trial court fails to file its findings of fact and conclusions of law within twenty days after a timely
request is filed, the party that made the request “shall, within thirty days after filing the original
request,” file a ‘Notice of Past Due Findings of Fact and Conclusions of Law’.” TEX. R. CIV. P.
297.

       The record before this court shows Appellant timely filed her first request on January 21,
2016. However, the record does not show Appellant filed the ‘Notice of Past Due Findings of
Fact and Conclusions of Law’ as required by Rule 297.

       Therefore, Appellant’s motion is DENIED.



                                                       _________________________________
                                                       Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court